Citation Nr: 0519914	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the thoracic spine, currently evaluated as 10 
percent disabling, effective May 14, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
recurrent lumbosacral strain, for the period May 14, 1999 
through July 8, 2003.  

3.  Entitlement to an evaluation in excess of 20 percent for 
recurrent lumbosacral strain, for the period beginning July 
9, 2003.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to June 1966.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted the veteran's claim of entitlement 
to service connection for recurrent lumbosacral strain with 
degenerative changes of the thoracic spine with an evaluation 
of 10 percent, effective May 14, 1999.  

After the matter was received by the Board, additional 
development was undertaken in order to obtain VA treatment 
records and to afford the veteran a VA examination.  Pursuant 
to the decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
remanded the matter in September 2003.  It is now once again 
before the Board for disposition.  

It is noted that in a November 2004 rating, the RO separated 
the veteran's service-connected back condition into two 
separate disabilities.  Service connection was granted for 
old compression fracture with wedge deformity of T-12 and 
degenerative thoracic changes.  Specifically, the RO assigned 
a 10 percent evaluation for degenerative changes of the 
thoracic spine and an additional 10 percent evaluation for 
the old compression fracture with wedge deformity of T-12 for 
a combined evaluation of 20 percent, effective May 14, 1999.  
The RO also assigned a 10 percent evaluation for recurrent 
lumbosacral strain, effective May 14, 1999.  A 20 percent 
evaluation for recurrent lumbosacral spine was assigned 
effective July 9, 2003.  Neither the November 2004 nor March 
2005 supplemental statements of the case (SSOC's) include the 
service-connected old compression fracture with wedge 
deformity of T-12 as part of the degenerative thoracic 
changes issue, despite the November 2004 rating decision 
assigning a single 20 percent evaluation on the rating sheet.  
The Board will also not discuss the additional 10 percent 
added for the service-connected old compression fracture with 
wedge deformity of T-12 as it is not on appeal, although it 
will be referenced as necessary to explain the rating for the 
low back disability.  

Finally, the Board notes that in a December 2001 letter and 
in the January 2002 VA Form 9, the veteran expresses his 
disagreement with his combined disability rating.  
Additionally, in a statement received in September 2004, the 
veteran indicated that he had been having problems with his 
Meniere's disease and that his hearing had decreased.  These 
matters are referred to the RO for appropriate action.             
 

FINDINGS OF FACT

1.  The veteran's service-connected degenerative changes of 
the thoracic spine are manifested by complaints of pain with 
not more than severe limitation of motion. 

2.  For the period May 14, 1999 through July 8, 2003, the 
veteran's service-connected recurrent lumbosacral strain was 
manifested by pain and no more than slight limitation of 
motion; it was not productive of muscle spasm or tenderness 
of the back.     

3.  For the period beginning July 9, 2003, the veteran's 
service-connected recurrent lumbosacral strain is manifested 
by pain and no more than moderate limitation of motion; it is 
not productive of listing of the whole spine, positive 
Goldthwaite's sign, or forward flexion of the thoracolumbar 
spine of 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the thoracic spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5291 (as in 
effect prior to September 26, 2003), Diagnostic Code 5237 
(effective September 26, 2003). 

2.  The criteria for an evaluation in excess of 10 percent 
for recurrent lumbosacral strain have not been met for the 
period May 14, 1999 through July 8, 2003.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003).  

3.  The criteria for an evaluation in excess of 20 percent 
for recurrent lumbosacral strain have not been met for the 
period beginning July 9, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003), Diagnostic Code 5237 (effective September 26, 
2003). 
   
    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
veteran is appealing the original assignment of a disability 
evaluation following the award of service connection it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Such is the case here.      

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The standardized description of range of motion of the 
cervical and thoracolumbar spine is provided in Plate V under 
38 C.F.R. § 4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2004).

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral strain under DC 5237, spinal stenosis under 
DC 5238, degenerative arthritis of the spine under DC 5242, 
and intervertebral disc syndrome under DC 5243.  See 38 
C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(as in effect from September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted where there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating was warranted with characteristic pain on motion.  38 
C.F.R. § 4.71a, DC 5295 (as in effect prior to September 26, 
2003).  Severe limitation of motion of the lumbosacral spine 
also warranted a 40 percent rating.  Moderate limitation of 
motion warranted a 20 percent rating, and slight limitation 
of motion warranted a 10 percent rating.  38 C.F.R. § 4.71a, 
DC 5292 (as in effect prior to September 26, 2003).

As for the thoracic spine, DC 5291, which pertained to 
limitation of motion of the dorsal spine, a 10 percent rating 
was warranted when there was either severe or moderate 
limitation of motion.  10 percent was the highest rating 
available under DC 5291.  Here, the veteran's service-
connected degenerative changes of the thoracic spine has been 
evaluated as 10 percent disabling since the date of service 
connection.

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  A 10 
percent rating was warranted where there was characteristic 
pain on motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  In 
the most recent version, the diagnostic code was redesignated 
as Diagnostic Code 5243.  Note (1) to the Diagnostic Code 
5243 defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following as pertaining to the thoracolumbar spine:  

Unfavorable ankylosis of the entire thoracolumbar spine ...50 
percent

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis ......20 
percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or, vertebral body fracture 
with loss of 50 percent or more of the height .............10 
percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations in readjudicating the veteran's claim in November 
2004.  Furthermore, the November 2004 SSOC informed the 
veteran of the new rating criteria for the spine.   

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant evidence includes a March 2001 VA spine 
examination report, which noted that the veteran had chronic 
back pain, and that the lumbar area seemed to be somewhat 
more symptomatic than the upper back region.  The veteran 
reported stiffness after prolonged sitting and stated that he 
was bothered by extended periods of weight bearing.  The 
examiner stated that no radicular complaints were noted.  
Upon physical examination, the veteran moved about the room 
with a satisfactory gait pattern and was able to stand erect.  
There was no spasm or tenderness of the back noted.  He was 
slowly able to flex forward to 90 degrees and he had 25 
degrees of back extension.  He had 25 degrees of right and 
left lateral bending.  The examiner stated that there was 
pain on motion.  On neurological evaluation of the lower 
extremities, the veteran had 5/5 strength on muscle testing.  
He performed a satisfactory heel and toe walk and was able to 
slowly squat and rise again.  Reflexes and sensation were 
intact in the lower extremities and the sitting straight leg 
raising examination was negative bilaterally.  The diagnoses 
were degenerative changes of the thoracic spine and recurrent 
lumbar strain.  With regard to the DeLuca provisions, the 
examiner stated that the veteran had pain on range of motion 
testing and that, certainly, the pain could further limit 
functional ability during flare-ups or with increased use.  
However, he stated that it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion, as these matter could not be determined with any 
degree of medical certainty.  Finally, the examiner stated 
that there was no evidence of any neuropathy or radiculopathy 
at the time of the examination.    

A March 2001 VA report of X-rays listed opinions of moderate 
degenerative disease throughout the lower dorsal spine, 
mainly in its inferior portion, and prominent degenerative 
disease, lumbar spine, mainly at the L4 and L5 spaces.  

An April 2003 letter from Stanek Chiropractic Centre noted 
that the veteran presented with complaints of mid and lower 
back pain, which radiated into his right hip.  The letter 
stated that they had been treating the veteran with spinal 
manipulation of the mid and lower back and that they had also 
been providing electrical muscle stimulation with cryotherapy 
to assist in decreasing the muscle spasm in his lumbar spine 
Erector Spinae Muscle.  

A January 14, 2003 VA report of a CT scan of the lumbar spine 
listed an impression of degenerative change of the lumbar 
spine and stated that an MRI of the lumbar spine was 
recommended.  A January 23, 2003 VA report of a CT scan of 
the lumbar spine listed an impression of wide spread 
degenerative changes of the thoracic and lumbar spine with 
degenerative changes of the posterior facets, disc space 
narrowing, bridging osteophytes, and one vertebral body that 
was mildly wedged anteriorly.  

A February 2003 report of an MRI of the lumbar spine stated 
that multilevel degenerative disc space narrowing with 
associated osteophytes were noted contiguously from L3-L3 
through L5-S1. 

A July 2003 VA spine examination report noted that the 
veteran was more symptomatic in his right lower back and 
buttock region than in the upper back.  The veteran reported 
that the pain was constant, but that it varied in severity 
between 5 and 10.  It was stated that there were no radicular 
complaints and, in particular, no pain into the legs.  Nor 
was there any history of numbness and tingling into the legs.  
Additionally, there was no loss of bowel or bladder control 
noted.  

Upon physical examination, there was no visible or palpable 
spasm noted.  There was no tenderness in the upper or the 
lower back, although there was some tenderness in the right 
buttock area.  On range of motion testing, the veteran had 35 
degrees of flexion with low back pain, 15 degrees of 
extension with low back pain, 20 degrees of right and left 
lateral flexion with pain in the lower back with right 
lateral flexion, and 10 degrees of right and left rotation 
with minimal pain on motion.  On neurological evaluation of 
the lower extremities, no focal strength deficits were noted.  
Reflexes were intact at the knees and ankles.  Sensation to 
light touch was intact in both lower extremities and, on 
supine straight leg raising examination, elevation of the 
right leg to 50 degrees caused low back pain.  There were no 
radicular complaints noted.  Elevation of the left leg to 30 
degrees caused pain in the low back area.  Again, no 
radicular pain was noted.  The examiner stated that the 
veteran had rather marked low back pain merely with laying in 
the supine position on the examination table and that the 
pain was of such intensity that he was literally weeping.  
Goldthwaite's sign was stated to be considered negative.  

The examiner diagnosed degenerative changes of the thoracic 
spine and recurrent lumbosacral strain.  With regard to the 
DeLuca provisions, the examiner stated that there was pain on 
range of motion testing and that, certainly, pain would 
further limit function during flare-ups or with increased 
use.  The examiner stated that he saw no evidence of weakness 
at the time of examination.  He further stated that it was 
not feasible to express any of this in terms of additional 
limitation of motion, as these matters could not be 
determined with any degree of medical certainty.  The 
examiner also stated that there was no listing of the whole 
spine and reiterated that the Goldthwaite's sign was 
considered to be negative.  However, the examiner stated that 
the veteran did have marked limitation of forward bending in 
the standing position and loss of lateral motion.  The 
examiner also stated that there was no evidence of weakened 
movement, excess fatigability, or incoordination noted at the 
time of the examination.  The examiner noted that the veteran 
reported having flare-ups at least once a month and at times 
up to two to three times a month.  The veteran reported that 
the flare-ups lasted for up to around an hour in length.  The 
examiner stated that the veteran had not been prescribed bed 
rest by a physician over the last year.  Finally, regarding 
neurological symptoms and diagnoses, the examiner reiterated 
that the veteran did not have any lower extremity complaints 
or either radicular type or numbness and tingling.  He stated 
that the lower extremity neurological evaluation was 
unremarkable.            

A July 2003 VA report of lumbar spine X-rays listed an 
impression of mild to moderate degenerative disc disease of 
L1-S1 and minimal wedge shape of T-12.  A July 2003 VA report 
of thoracic spine X-rays listed an impression of mild to 
moderate degenerative changes.  Finally, a July 2003 VA 
report of pelvis X-rays listed an impression of "previous 
surgery, otherwise normal pelvis."    

A July 2004 VA radiology report for the lumbar spine stated 
that severe degenerative disc changes were present from L3 
through S1.  Facetal hypertrophic changes were present 
bilaterally from L4 through S1.  Scoliosis, convex, toward 
the right, was noted, as were postoperative changes in the 
pelvis.  

				A.  Thoracic Spine
  
As was noted in the introductory portion of this decision, 
the November 2004 rating decision granted service connection 
for old compression fracture and wedge deformity of T12 with 
a 10 percent evaluation, effective May 14, 1999.  A separate 
10 percent evaluation was assigned for degenerative changes 
of the thoracic spine, for a combined 20 percent evaluation 
effective May 14, 1999.  A review of the November 2004 rating 
decision reveals that the RO granted the 10 percent 
evaluation for old compression fracture and wedge deformity 
of T12 pursuant to DC 5285, vertebra, fracture of, residuals 
(as in effect prior to September 26, 2003).  Under DC 5285, a 
100 percent rating was warranted where there was cord 
involvement, where the veteran was bedridden, or where long 
leg braces were required.  A 60 percent rating was warranted 
where there was no cord involvement, but abnormal mobility 
requiring a neck brace (jury mast).  Additionally, DC 5285 
stated that, in all other cases, the veteran was to be rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  

As for the degenerative changes of the thoracic spine, the RO 
rated the veteran under DC 5003, degenerative arthritis.  DC 
5003 states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  If the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes, then a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

As stated above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Under DC 5291, limitation of motion of the 
dorsal spine, a 10 percent rating is warranted for either 
moderate or severe limitation of motion, and a noncompensable 
rating is assigned for slight limitation of motion.  The 10 
percent rating is the highest rating available under this 
diagnostic code.  Here, the veteran has been in receipt of a 
10 percent evaluation for degenerative changes of the 
thoracic spine since the date of service connection.  
Additionally, there is no evidence of ankylosis of the 
thoracic spine.  Consequently, the veteran may not be granted 
an increased evaluation for his disability under the old 
rating criteria for this Diagnostic Code.             

Furthermore, the Board reiterates that if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  

The Board also notes that an analysis of whether the veteran 
is entitled to an increased evaluation under either the old 
or new intervertebral disc syndrome rating criteria is 
inappropriate, as the veteran has not been diagnosed with 
intervertebral disc syndrome.  Moreover, the record as a 
whole shows that the veteran does not have any objective 
neurologic abnormalities.  The Board notes the April 2003 
letter from Stanek Chiropractic Centre, in which it is noted 
that the veteran complained of mid back pain and lower back 
pain radiating into his right hip and that he had muscle 
spasms.  However, the March 2001 VA examination report stated 
that there was no evidence of any neuropathy or radiculopathy 
at the time of the examination and the July 2003 VA 
examination report stated that the veteran did not have any 
lower extremity complaints or either radicular type or 
numbness and tingling, adding that the lower extremity 
neurological evaluation was unremarkable.  In addition, there 
is no objective evidence of bed rest prescribed by a 
physician.  Accordingly, the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As a final note, under the new general rating formula for 
diseases and injuries of the spine, effective from September 
26, 2003, the thoracic spine and lumbar spine are evaluated 
as one entity, defined as the "thoracolumbar spine."  

				B.  Lumbosacral Strain

The veteran's recurrent lumbosacral strain is evaluated as 10 
percent disabling for the period May 14, 1999 through July 8, 
2003, and as 20 percent disabling effective July 9, 2003.  

			1.  May 14, 1999 through July 8, 2003

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the period May 14, 1999 through July 
8, 2003.  The March 2001 VA examination report stated that 
there was no spasm or tenderness of the back.  The veteran 
was slowly able to flex forward to 90 degrees and he had 25 
degrees of back extension.  He had 25 degrees of right and 
left lateral bending.  Thus, the evidence does not show 
limitation of motion warranting an evaluation in excess of 10 
percent under DC 5292.  Additionally, the March 2001 VA 
examination report noted that there was no spasm or 
tenderness of the back.  Nor does the evidence show such 
things as loss of lateral spine motion, unilateral, in 
standing position, listing of the whole spine to the opposite 
side, or a positive Goldthwaite's sign.  Accordingly, an 
evaluation in excess of 10 percent for recurrent lumbosacral 
strain is not warranted under DC 5295.   

Even with consideration of the veteran's complaints of pain, 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the 
veteran's condition does not meet the criteria for an 
evaluation in excess of 10 percent for the period May 14, 
1999 through July 8, 2003.  The examiner in the March 2001 VA 
examination report stated that the veteran did have pain on 
range of motion testing and that, certainly, the pain could 
further limit functional ability during flare-ups or with 
increased use.  However, he stated that it was not feasible 
to attempt to express any of this in terms of additional 
limitation of motion, as these matters could not be 
determined with any degree of medical certainty.      

As there is no evidence of ankylosis, an analysis of whether 
the veteran is entitled to an increased evaluation under DC 
5289 is not for consideration.  

The Board again notes that an analysis of whether the veteran 
is entitled to an increased evaluation under either the old 
or new intervertebral disc syndrome rating criteria is 
inappropriate, as the veteran has not been diagnosed with 
intervertebral disc syndrome.  Moreover, the record as a 
whole shows that the veteran does not have any objective 
neurologic abnormalities.  The Board acknowledges the April 
2003 letter from Stanek Chiropractic Centre, in which it is 
noted that the veteran complained of mid back pain and lower 
back pain radiating into his right hip and that he had muscle 
spasms.  However, the March 2001 VA examination report stated 
that there was no evidence of any neuropathy or radiculopathy 
at the time of the examination and the July 2003 VA 
examination reports stated that the veteran did not have any 
lower extremity complaints or either radicular type or 
numbness and tingling, adding that the lower extremity 
neurological evaluation was unremarkable.  In addition, there 
is no objective evidence of bed rest prescribed by a 
physician.  Accordingly, the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				2.  From July 9, 2003

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the period beginning July 9, 2003.  


The July 9, 2003 VA examination report stated that there was 
no visible or palpable spasm and that there was no tenderness 
in the upper or lower back, although there was some 
tenderness in the right buttock area noted.  On range of 
motion testing, the veteran had 35 degrees of flexion with 
low back pain, 15 degrees of extension with low back pain, 20 
degrees of right and left lateral flexion with pain in the 
lower back with right lateral flexion, and 10 degrees of 
right and left rotation with minimal pain on motion.  Thus, 
the evidence does not show limitation of motion warranting an 
evaluation in excess of 20 percent under DC 5292.  
Additionally, the July 9, 2003 VA examination report noted 
that the Goldthwaite's sign was negative and that there was 
no evidence of listing of the whole spine.    Accordingly, an 
evaluation in excess of 20 percent for recurrent lumbosacral 
strain is not warranted under DC 5295.     

As for the new spine rating criteria, effective September 26, 
2003, the evidence does not show that forward flexion of the 
thoracolumbar spine is 30 degrees or less.  On the contrary, 
the July 9, 2003 VA examination report listed the veteran as 
having 35 degrees of flexion with low back pain.  Thus, an 
evaluation of 40 percent is not warranted under DC 5237.  
Nor, the Board notes, is there any evidence of ankylosis.  

Even with consideration of the veteran's complaints of pain, 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the 
veteran's condition does not meet the criteria for an 
evaluation under the old criteria in excess of 20 percent for 
the period beginning July 9, 2003.  The examiner in the July 
9, 2003 VA examination report stated that the veteran did 
have pain on range of motion testing and that, certainly, 
pain would further limit functional ability during flare-ups 
or with increased use.  However, he stated that it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion, as these matter could not be 
determined with any degree of medical certainty.  The 
examiner further stated that there was no evidence of 
weakened movement, excess fatigability, or incoordination.        

The Board again notes that an analysis of whether the veteran 
is entitled to an increased evaluation under either the old 
or new intervertebral disc syndrome rating 


criteria in this case is inappropriate, as the veteran has 
not been diagnosed with intervertebral disc syndrome.  
Moreover, the record as a whole shows that the veteran does 
not have any objective neurologic abnormalities.  The Board 
notes the April 2003 letter from Stanek Chiropractic Centre, 
in which it is noted that the veteran complained of mid back 
pain and lower back pain radiating into his right hip and 
that he had muscle spasms.  However, the Board reiterates 
that the March 2001 VA examination report stated that there 
was no evidence of any neuropathy or radiculopathy at the 
time of the examination and the July 2003 VA examination 
reports stated that the veteran did not have any lower 
extremity complaints or either radicular type or numbness and 
tingling, adding that the lower extremity neurological 
evaluation was unremarkable.  In addition, there is no 
objective evidence of bed rest prescribed by a physician.  
Accordingly, the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations 


implementing the VCAA were adopted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2001 letter informed 
the veteran of what the evidence must show in order to 
establish entitlement to service connection.  An undated 
letter to the veteran from the Board informed him of the 
revised DC 5293 (effective September 23, 2002).  Finally, the 
November 2001 statement of the case (SOC) and November 2004 
supplemental statement of the case (SSOC) informed the 
veteran of the applicable diagnostic codes and corresponding 
rating criteria.     

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the April 2001 letter informed the veteran that VA was 
responsible for getting relevant records in the custody of a 
federal department or agency, including service medical 
records, VA medical records, Vet Center records, Social 
Security Administration records, or evidence from other 
federal agencies.  The letter further stated that VA would 
develop for private records and lay or other evidence.  
Finally, he was informed that VA would assist the veteran by 
providing a medical examination or obtaining a medical 
opinion if such opinion or examination was necessary to make 
a decision on his claim.  The February 2004 letter informed 
the veteran that VA was responsible for getting relevant 
records from any federal 


agency, including military records, VA medical records, or 
records from the Social Security Administration.  The letter 
further stated that VA would make reasonable efforts to get 
relevant records not held by a federal agency, to include 
records from state or local governments, private doctors and 
hospitals, or current or former employers.  Also, the 
February 2004 letter, too, stated that VA would assist the 
veteran by providing a medical examination or obtaining a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.  

In addition, the November 2004 and March 2005 SSOC's, as well 
as the undated Board letter referred to above, reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 


information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the November 2004 and March 2005 SSOC's 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notices, combined with the SSOC's, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  



As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board also notes that an additional VCAA letter was not 
required to be sent with regard to the veteran's appeal of 
his initial evaluations.  See VAOPGCPREC 8-2003 [if, in 
response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

An increased evaluation for degenerative changes of the 
thoracic spine, is denied.

An evaluation in excess of 10 percent for recurrent 
lumbosacral strain, for the period May 14, 1999 through July 
8, 2003, is denied.   

An evaluation in excess of 20 percent for recurrent 
lumbosacral strain, for the period beginning July 9, 2003, is 
denied.    



	                        
____________________________________________
	C. W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


